Lazer, J. P. (dissenting).
While I agree with my colleagues of the majority that in this State diminished capacity has not reached the status of a defense in the formal sense, it is apparent to me that proof of diminished capacity is available on the issue of specific intent and that a jury should be told of its consequences on that issue when there is a reasonable view of the evidence to support it.
Illuminating in this respect is Judge Wachtler’s observation in People v Segal (54 NY2d 58, 66), that: "Although proof of a mental defect other than insanity may not have acquired the status of a statutory defense, and will not constitute a 'complete’ defense in the sense that it would relieve the defendant of responsibility for all his acts (see, e.g., Penal Law, § 30.50) it may in a particular case negate a specific intent necessary to establish guilt (see, e.g., People v Moran, 249 NY 179; People v Colavecchio, 11 AD2d 161)”.
The two case citations in the Segal quote are also enlightening, for as long ago as People v Moran (249 NY 179, 180, supra) the Court of Appeals declared that "[f]eebleness of mind or will, even though not so extreme as to justify a finding that the defendant is irresponsible, may properly be considered by the triers of the facts in determining whether a homicide has been committed with a deliberate and premeditated design to kill”. And in People v Colavecchio (11 AD2d 161, 165, supra), the Fourth Department quoted the identical language from Moran and went on to quote the tentative draft of the Model Penal Code to the effect that " '[e]vidence that the defendant suffered from a mental disease or defect shall be admissible whenever it is relevant to prove that the defendant did or did not have a state of mind which is an element of the offense’ ”.
I also disagree with the majority’s declaration that "there is no authority for drawing from the fact that defendant might be an alcoholic an inference that his capacity to form a *650specific intent is somehow diminished”. The Legislature is a pretty fair authority and it has recognized that alcoholism is a mental disability. Indeed, Mental Hygiene Law § 1.03 (3) defines "Mental disability” as "mental illness, mental retardation * * * alcoholism” plus a few other unhappy conditions. The section then goes on to state that "[a] mentally disabled person is one who has a mental disability”. My colleagues are thus saying that there is no authority for drawing an inference that a person who is mentally disabled may have an impaired capacity to form intent. That is directly contrary to the statement in People v Segal (supra, at p 66) that a "mental defect * * * may in a particular case negate a specific intent necessary to establish guilt”.
The real question in this case is not whether the defense of diminished capacity exists in New York but whether the jury should have been charged as requested in court exhibit No. 2, request No. 2, that it should consider and determine from the evidence "if, at the time when the crime allegedly was committed, the defendant was suffering from some abnormal mental or physical condition * * * which prevented him from forming the specific intent or mental state essential to constitute the crime or degree of crime with which he is charged”. The requested charge was very close to one the Court of Appeals referred to in People v Moran (249 NY 179, supra) as telling the jury that mental disorder could be given due significance in deciding the intent issue.
Here, the jury was given some general principles relative to intent and told it could find a lack of intent due to intoxication. The jury was not told that a mental disability such as alcoholism could affect the intent or mental state essential to constitute the crime or degree of crime with which he was charged.
Accordingly, I dissent and vote to reverse the judgment and order a new trial.
O’Connor and Niehoff, JJ., concur with Weinstein, J.; Lazer, J. P., dissents and votes to reverse the judgment and order a new trial, with an opinion.
Judgment of the County Court, Dutchess County, rendered January 3, 1984, affirmed.